In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal from án order of the Supreme Court, Kings County (Barasch, J.), dated February 21, 2003, which granted the motion of the defendant Columbian Mutual Life Insurance Company to dismiss the complaint insofar as asserted against it pursuant to CPLR 3211 (a) (3), (5), and (7), and granted the separate motion of the defendant Gerard Breitner to dismiss the complaint insofar as asserted against him pursuant to CPLR 3211 (a) (5) and (7).
Ordered that the order is affirmed, with one bill of costs.
The plaintiffs sought to recover damages, inter alia, for breach of contract, breach of fiduciary duty, fraud, and violation of General Business Law § 349. However, each cause of action set forth in the amended verified complaint was asserted after the applicable statute of limitations, and is thus time-barred (see Gaidon v Guardian Life Ins. Co. of Am., 96 NY2d 201 [2001]; National Life Ins. Co. v Hall & Co. of N.Y., 67 NY2d 1021 [1986]; Cappelli v Berkshire Life Ins. Co., 276 AD2d 458 [2000]). Therefore, the Supreme Court properly granted the motions to dismiss the complaint.
The plaintiffs’ remaining contention is without merit. Florio, J.P., Adams, Cozier and Lifson, JJ., concur.